DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 8/25/2021.  
Claims 1-22 are pending.
Claims 1-22 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Young (Reg. 74456) on 9/2/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


Claim 1 (Currently amended):	A method comprising:

	selecting, by the orchestrator and based on a geographic location of a client device originating the resource request, a resource policy from a plurality of different resource policies that is associated with the resource request, wherein the selected resource policy includes at least one rule specifying at least one metadata tag of a plurality of different metadata tags and at least one criterion associated with the at least one metadata tag;
	identifying, by the orchestrator, at least one object included in a resource object model that complies with the at least one rule of the selected resource policy, wherein the at least one object has an assigned value for the at least one metadata tag that satisfies the at least one criterion of the selected resource policy, wherein the resource object model includes one or more objects for respective resources in each of the multiple data centers, wherein each of the one or more objects of the resource object model has one or more metadata tags of the plurality of different metadata tags and corresponding assigned values for the one or more metadata tags;
selecting, by the orchestrator, a data center of the multiple data centers that is associated with the at least one object identified from the resource object model; and
deploying, by the orchestrator and on the selected data center, the at least one compute or storage resource in response to the resource request.

Claim 7 (Currently amended):	The method of claim 1, 



	one or more processors; and
	at least one computer-readable storage medium storing instructions that, when executed, cause the one or more processors to:
receive a resource request to deploy at least one compute or storage resource from a distributed computing system distributed among multiple data centers;
select, based on a geographic location of a client device originating the resource request, a resource policy from a plurality of different resource policies that is associated with the resource request, wherein the selected resource policy includes a rule specifying at least one metadata tag of a plurality of different metadata tags and at least one criterion associated with the at least one metadata tag;
identify at least one object included in a resource object model that complies with the rule of the selected resource policy, wherein the at least one object has an assigned value for the at least one metadata tag that satisfies the at least one criterion of the selected resource policy, and wherein the resource object model includes one or more objects for respective resources in each of the multiple data centers, wherein each of the one or more objects of the resource object model has one or more metadata tags of the plurality of different metadata tags and corresponding assigned values for the one or more metadata tags;
select a data center of the multiple data centers that is associated with the at least one object identified from the resource object model; and


Claim 17 (Currently amended):	The computing system of claim 15, 
wherein the one or more objects of the resource object model includes one or more of a location object, an orchestrator object, a data center object, a storage volume object, a link object, an endpoint object, a virtual machine object, or a container object


Claim 20 (Currently amended):	A non-transitory computer-readable storage medium storing instructions that are executable by at least one processor to:
receive a resource request to deploy at least one compute or storage resource from a distributed computing system distributed among multiple data centers;
	select, based on a geographic location of a client device originating the resource request, a resource policy from a plurality of different resource policies that is associated with the resource request, wherein the selected resource policy includes a rule at least one metadata tag of a plurality of different metadata tags and at least one criterion associated with the at least one metadata tag;
, wherein each of the one or more objects of the resource object model has one or more metadata tags of the plurality of different metadata tags and corresponding assigned values for the one or more metadata tags;
select a data center of the multiple data centers that is associated with the at least one object identified from the resource object model; and
deploy, on the selected data center, the at least one compute or storage resource in response to the resource request.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG U KIM/Primary Examiner, Art Unit 2196